Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Mitchell on 11/8/2021.

The application has been amended as follows: 

In the Claims:

1. (Currently amended) A device, comprising: 
a first portion and a second portion that defines a cam pivot within the second portion; and, 
a hinge fixedly secured to the first portion and comprising a positioning loop positioned over the cam pivot and defining first and second opposing cam followers positioned on opposite sides of the cam pivot, and the positioning loop is configured to be engaged by a cam of a cam adjustment tool that is configured to be sandwiched between the first and second portions to extend through the positioning loop and into the  opposing cam followers to create a force between the hinge and the second portion to move the hinge relative to the second portion when the first and second portions are closed against one another.  
2. (Original) The device of claim 1, wherein the hinge defines a hinge axis that extends between the first and second portions, and wherein the positioning loop extends away from the hinge axis.  
3. (Previously Presented) The device of claim 2, wherein the cam is positioned over and in line with the cam pivot.  
4. (Currently Amended) The device of claim 3, wherein rotation of the cam on the cam pivot in a first direction causes the cam to engage the first cam follower and move the first portion and the hinge in a first direction relative to the second portion and rotation of the  cam on the cam pivot in a second direction causes the cam to engage the second cam follower and move the first portion and the hinge in a second opposite direction relative to the second portion.  
5. (Previously Presented) The device of claim 1, wherein the hinge defines a hinge axis around which the first and second portions are configured to rotate and further comprises a fastening region configured to secure the hinge to the second portion.  
6. (Previously Presented) The device of claim 5, wherein the fastening region is between the hinge axis and the positioning loop, or wherein the fastening region 
7. (Previously Presented) The device of claim 6, wherein the fastening region comprises an alignment pin that engages a slot in the second portion to limit relative movement of the first and second portions parallel to the hinge axis defined by the hinge.  
8. (Original) The device of claim 7, wherein the fastening region defines multiple holes receiving multiple fasteners that extend into the second portion and wherein the multiple holes are oversized relative to a diameter of the multiple fasteners to allow movement of the hinge relative to the second portion.  
9. - 20. (Cancelled).  
21. (Currently Amended) A device, comprising: 
a first portion;
a second portion that defines a cam pivot within the second portion that is configured to receive a cam adjustment tool configured to be rotated around the cam pivot; and, 
a hinge fixedly secured to the first portion and comprising a fastening region proximate to a hinge axis defined by the hinge and a positioning loop distal to the hinge axis, the fastening region secured to the second portion with multiple fasteners, the positioning loop positioned over the cam pivot and defining a pair of opposing cam surfaces that are configured to be engaged by a cam of the cam adjustment tool that is sandwiched between the first and second portions [[that]] to move the hinge relative to the second portion when the first and second portions are closed against one another.  
22. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: US 2018/0196478 teaches a similar hinge, but does not disclose a loop positioned over a cam pivot and defining a pair of opposing cam surfaces/followers configured to be engaged by a cam of a cam adjustment tool that is sandwiched between the first and second portions to move the hinge relative to the second portion when the first and second portions are closed against one another. US 9,874,049 teaches a hinge with a loop positioned over a cam pivot and defining a pair of opposing cam surfaces, but does not disclose the loop capable of being engaged by a cam of a cam adjustment tool that is sandwiched between the first and second portions to move the hinge relative to the second portion when the first and second portions are closed against one another. These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677